DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s Request for Continued Examination received on January 18, 2022. Claims 18-31, 33-37, and 54 are currently pending, while claims 1-17, 32, and 38-53 are withdrawn from consideration. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.

    Response to Arguments
Applicant argues that the newly amended limitation added to claim 18, i.e., the porous structure having a repeating geometric unit of cells is not anticipated by any of the cited references.  Applicant argues that it would not have been obvious to modify Wecker in view of Willis or any of the other cited art to achieve a spinal implant having a porous structure integrated into the implant body as a single unitary structure, the porous structure having a repeating geometric unit of cells.  Applicant’s arguments with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-29 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841), hereinafter “Wecker” in view of Jones et al. (US Publication 2017/0348114), hereinafter “Jones”. 
Regarding claim 18, Wecker discloses an implantable device (1) comprising a generally trapezoidal shaped body (¶21) configured for midline insertion between vertebral bodies of a spine (¶21), the body having an upper surface (2), a lower surface (3), an anterior portion (4a), a posterior portion (4b), and a pair of sidewalls (4) extending between the upper and lower surfaces (2 and 3, respectively) and connecting the posterior and anterior portions (4b and 4a, respectively).

However, Jones teaches a single spinal implant comprised, in whole or in part, of a lattice (i.e., a porous structure, ¶ 0063). The lattice is comprised of repeating geometric patterns of unit of cells (¶ 0066). The porous structure further is capable of allowing bony ongrowth and bony ingrowth therethrough (¶ 0062).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wecker’s implant with a lattice having repeated geometric unit of cells as taught by Jones, because repeating geometric units of cells provide predictable characteristics (¶67 of Jones). 
Regarding claim 19, the modified Wecker’s device discloses wherein the interface between the porous structure (13) (i.e., the body is comprised of a lattice, ¶ 0092 of Jones) and the upper surface (11 of Jones), lower surface (12 of Jones) or sidewalls is seamless and void of mechanical or chemical bonding (see Figure 1 of Jones, the implant is a single unit structure).  
Regarding claim 20, the modified Wecker’s device discloses further having a roughened, textured surface (6 of Wecker).  
Regarding claim 21, the modified Wecker’s device discloses wherein the porous structure comprises a lattice structure between the upper and lower surfaces (13 is 
Regarding claim 22, the modified Wecker’s device discloses wherein the porous structure (defined as 13 of Jones) is contained within a solid perimeter structure (as best seen in Fig. 1 the outer perimeter is a solid structure, but is comprised of a lattice ¶ 0092 of Jones).  
Regarding claim 23, the modified Wecker’s implant comprises a plurality of randomized cell units (¶ 0063 of Jones), but fails to explicitly disclose the porous structure having pores between about 0.3mm to 0.7 mm in diameter.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the porous structure of the modified Wecker’s implant with pores between about 0.3mm to 0.7 mm in diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 24, the modified Wecker’s device discloses wherein each cell units has a dodecahedron geometry (¶ 0068 of Jones).
Regarding claim 25, the modified Wecker’s device discloses wherein the upper surface (2 of Wecker) and lower surface (3 of Wecker) are non-parallel such that one of the pair of sidewalls (4 of Wecker) has a greater height than the other sidewall to form a wedge-shaped body (see Figure 1 of Wecker).  

Regarding claim 27, the modified Wecker’s device discloses further including a central opening (see the diagram below of Wecker) between the upper (2 of Wecker) and lower surfaces (3 of Wecker).  

    PNG
    media_image1.png
    279
    527
    media_image1.png
    Greyscale

Regarding claim 28, the modified Wecker’s device discloses further including a porous graft containment porous groove (14 of Wecker) around the central opening.  
Regarding claim 29, the modified Wecker’s device discloses wherein the anterior portion (4a of Wecker) of the device includes one or more apertures (7 of Wecker) for receiving a fixation element (¶23 of Wecker).  
 	Regarding claim 33, the modified Wecker’s device discloses wherein the sidewalls (4c of Wecker) include an aperture (8 of Wecker) for receiving an insertion tool (¶23 of Wecker).  

Regarding claim 35, the modified Wecker’s device discloses wherein the biocompatible titanium (¶ 0092 of Jones).
Regarding claim 36, the modified Wecker’s device discloses an implantable device (1 of Wecker) configured for insertion between vertebral bodies in the cervical spine (¶21 of Wecker).  
Regarding claim 37, the modified Wecker’s device discloses wherein the body (¶21 of Wecker) includes rounded posterolateral corners (i.e. where 4b meets 4c and see Figure 1 of Wecker).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) in view of Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, and further in view of Thalgott et al. (US Publication 2011/0166656), hereinafter “Thalgott”.
Regarding claim 30, the modified Wecker’s implant fails to disclose wherein the one or more apertures comprises a superior aperture extending superiorly and two inferior apertures extending inferiorly.  
However, Thalgott teaches an intervertebral implant (10) having one or more apertures comprising a superior aperture (26) extending superiorly and two inferior apertures (26) extending inferiorly (¶30 and 31 mention that the implant may have any number of holes in any location on the implant).  
.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, and further in view of Chapman et al. (US Patent 5,041,114), hereinafter “Chapman”.
Regarding claim 31, the modified Wecker’s implant discloses the claimed invention except for wherein the one or more apertures has an hourglass shape.
However, Chapman teaches a plate (45) wherein one or more apertures (61) has an hour glass shape (see the annotated figure 7 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wecker’s implant with one or more apertures having an hourglass shape as taught by Chapman, since such a modification would provide a shape that allows a screw to rotate within a screw hole to get a desired angle of insertion (col 6, lines 48-57). 


    PNG
    media_image2.png
    207
    510
    media_image2.png
    Greyscale


Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Wecker et al. (US Publication 2017/0367841) and Jones et al. (US Publication 2017/0348114), hereinafter “Jones”, further in view of and Willis et al. (US Publication 2016/0199193).
Regarding claim 54, the modified Wecker’s device fails to disclose wherein the body is about 50% to about 90% porous.
However, Willis teaches a spinal implant with porous and solid surfaces (i.e. the porous surface may have a porosity between 55%-65%, ¶29 of Willis). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Wecker’s implant with a porosity between 55-65% as taught by Willis in order to provide a spinal implant with maximum bone growth potential (¶ 0029 of Willis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-270-5963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775 
/ZADE COLEY/Primary Examiner, Art Unit 3775